MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-16-00890-CV

                    PRAISE DELIVERANCE CHURCH, Appellant

                                            V.

              JELINIS, LLC AND HREAL COMPANY, LLC, Appellees

    Appeal from the County Civil Court at Law No. 3 of Harris County. (Tr. Ct. No.
                                     1080764).

TO THE COUNTY CIVIL COURT AT LAW NO. 3 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 19th day of October 2017, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on August 16, 2016. After inspecting the
             record of the court below, the Court holds that it lacks subject-
             matter jurisdiction over those issues in this appeal that
             challenge the county court’s judgment awarding possession of
             the property which is commonly known as 2400 Eastex
             Freeway, Houston, TX 77026 to appellees Jelinis, LLC and
             HREAL Company LLC. Accordingly, the Court dismisses
             this portion of the appeal.

             The Court further holds that there was no reversible error in the
             remaining portions of the trial court’s judgment. Therefore, the
              Court affirms the remaining portions of the trial court’s
              judgment.

                    The Court orders that the appellant, Praise Deliverance
              Church pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered October 19, 2017.

              Panel consists of Chief Justice Radack and Justices Keyes and
              Judge. Opinion delivered by Justice Judge.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




May 25, 2018
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT